department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list feb tep na t2 xxxxxxxxxxkxk xxxxxxxxxkxkxxxk xxxxxxxxxkxxxk legend taxpayer a taxpayer b xxxxxxxxkxkkkx xxxxkkxxkkxkx financial_institution a xxxxxxxxxxxxx financial_institution b xxxxxxxkxxkxxx account a form a amount a date ira x year xxxxxxxxxxkxkx xxkxxkxxkxxkxkkkk xxxxxxxxxkxkx xxxxxxxxxxxkx xxxxxxxxxxxxx xxxxxxxxxxxxkx xxooooooook xxxxxxxxxxxxkx dear xxxxxxxxxxxxx this letter is in response to your ruling_request dated date and supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code xxxxxxxxkxxxkx page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that on date she received a distribution from ira x totaling amount a taxpayer a asserts that her failure to accomplish a rollover of amount a within the 60-day period prescribed by sec_408 was due to an error made by financial_institution b taxpayer a also represents that amount a has not been used for any other purpose taxpayer a represents that she is the owner of ira x which was maintained by financial_institution a on date when ira x matured taxpayer a requested a direct_rollover from financial_institution a and attempted to rollover amount a to a rollover ira with financial_institution b taxpayer a and taxpayer b went to their local branch of financial_institution b where they maintained existing accounts to set up a rollover ira taxpayer a delivered a check from financial_institution a in amount a payable to financial_institution b f b o taxpayer a an employee at financial_institution b completed form a and inadvertently set up the account in taxpayer b’s name instead of taxpayer a’s name form a was processed and financial_institution b deposited amount a into an ira for the benefit of taxpayer b instead of taxpayer a taxpayer a represents further that she did not realize that amount a had been rolled over into the wrong account because taxpayer b also maintains an ira at financial_institution b taxpayer a believed that amount a remained in a qualified account in her name for her benefit as a result taxpayer a was unaware of the incorrect titling error until year when taxpayer b was reviewing the couple’s finances documentation provided shows that an employee at financial_institution b incorrectly deposited amount a into an ira account for the benefit of taxpayer b instead of an ira for taxpayer a documentation also shows that on date ira x issued a check in amount a payable to financial_institution b for the benefit of fbo taxpayer a based on the above facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if xxxxxxxxkxxkx page i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by an error made by financial_institution b which resulted in amount a being deposited into an ira account for taxpayer b instead of taxpayer a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling xxxxxkxxxxxkxxx page letter to contribute amount a to a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of any amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxxxxxx id xx- xxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t2 sincerely daz atlwh donzeltlittlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
